DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 19 is objected to because of the following informalities: in lines 1-5, “A reception method in which a reception device enabled to receive a broadcast signal transmitted from a transmission device receives via a first reception antenna,” should be changed to -- A reception method comprising the steps of receiving, by a reception device enabled to receive a broadcast signal transmitted from a transmission device, a broadcast signal transmitted from a transmission device receives via a first reception antenna --; in lines 18-22, “the reception device performs processing including demodulation and decoding of the signal of the first content included in the first broadcast signal received, on a basis of the first transmission control signal included in the first broadcast signal received.” should be changed to -- performing, by the reception device, processing including demodulation and decoding of the signal of the first content included in the first broadcast signal received, on a basis of the first transmission control signal included in the first broadcast signal received.”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: in lines 1-5, “A reception method in which a reception device enabled to receive a broadcast signal transmitted from a transmission device receives a first broadcast signal transmitted from the transmission device via a first reception antenna and receives a second broadcast signal via a second reception antenna,” should be changed to – A reception method comprises the steps of receiving, by a reception device enabled to receive a broadcast signal transmitted from a transmission device receives a first broadcast signal transmitted from the transmission device via a first reception antenna and receives a second broadcast signal via a second reception antenna, --; in lines 19-24, “the reception device performs processing including demodulation and decoding of the signal of the second content included in the first broadcast signal and the second broadcast signal received, on a basis of the second transmission control signal included in the second broadcast signal received.” should be changed to -- performing, by the reception device, processing including demodulation and decoding of the signal of the second content included in the first broadcast signal and the second broadcast signal received, on a basis of the second transmission control signal included in the second broadcast signal received.”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 10, the claimed elements “a transmission device includes a first transmission control signal compatible with a first system in a first broadcast signal including a signal of a first content compatible with the first system and a signal of a second content compatible with a second system and transmits the first broadcast signal via a first transmission antenna, and includes a second transmission control signal compatible with the second system in a second broadcast signal including the signal of the second content and transmits the second broadcast signal via a second transmission antenna” has been recited in application claim 1 and are directed to a transmission device. In application claim 1, the active language “transmits the first broadcast signal via a first transmission antenna” and “transmits the second broadcast signal via a second transmission antenna” is permissible functional language, which describes capabilities of the claimed transmission device of claim 1.  In view of that, because application claim 10 is directed to a method without any claimed steps, application claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Allowable Subject Matter

Claims 1-9 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a transmission unit that includes a first transmission control signal compatible with a first system in a first broadcast signal including a signal of a first content compatible with the first system and a signal of a second content compatible with a second system”. The closest prior art of record, Hoshi U.S. Patent Application Publication No. US 2003/0017811 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claims 11-18 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 11, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a transmission unit that includes a first transmission control signal compatible with a first system in a first broadcast signal including a signal of a first content compatible with the first system and a signal of a second content compatible with a second system”. The closest prior art of record, Hoshi U.S. Patent Application Publication No. US 2003/0017811 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claim 19 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 19, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a transmission unit that includes a first transmission control signal compatible with a first system in a first broadcast signal including a signal of a first content compatible with the first system and a signal of a second content compatible with a second system”. The closest prior art of record, Hoshi U.S. Patent Application Publication No. US 2003/0017811 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claim 20 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 20, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct a transmission unit that includes a first transmission control signal compatible with a first system in a first broadcast signal including a signal of a first content compatible with the first system and a signal of a second content compatible with a second system … and the reception device performs processing including demodulation and decoding of the signal of the second content included in the first broadcast signal and the second broadcast signal received, on a basis of the second transmission control signal included in the second broadcast signal received”. The closest prior art of record, Hoshi U.S. Patent Application Publication No. US 2003/0017811 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631